Citation Nr: 1729655	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits, to include service connection for lung cancer as a result of asbestos exposure, service connection for posttraumatic stress disorder (PTSD), and special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1945 to May 1947.  He died in March 2011.  The appellant was the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the course of the appeal, the claims file was transferred to the RO in Philadelphia, Pennsylvania.

In the March 2015 substantive appeal, VA Form 9, the appellant perfected the appeal for the issues of entitlement to service connection for lung cancer and special monthly pension, both as accrued benefits.  Nevertheless, the RO also certified the issue of entitlement to service connection for PTSD as an accrued benefit in the October 2016 VA Form 8 (Certification of Appeal, located in Virtual VA).  As a result, the issue on appeal is listed on the title page accordingly.

In the March 2015 substantive appeal, the appellant also requested a hearing before the Board in Washington, DC.  A June 2017 letter indicated the hearing was scheduled in July 2017.


FINDING OF FACT

VA has been notified that the appellant died in December 2016.






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2014); 38 C.F.R. §§ 3.1010, 20.1106, 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Thus, the claim on appeal has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


